UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6298



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CAROL RICHARDSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CR-90-105-N, CA-97-149-2)


Submitted:   May 25, 1999                   Decided:   June 18, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Barry McCracken, COOK & MCCRACKEN, Norfolk, Virginia, for
Appellant. Laura Marie Everhart, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carol Richardson appeals the district court’s order denying

her motion filed under 28 U.S.C. § 2255 (1994) (current version at

28 U.S.C.A. § 2255 (West 1994 & Supp. 1998)).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Richardson, Nos. CR-90-105-N; CA-97-

149-2 (E.D. Va. Feb. 16, 1999).   See Lindh v. Murphy, 521 U.S. ___,

1997 WL 338568 (U.S. June 23, 1997) (No. 96-6298).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2